Title: To George Washington from Edmund Randolph, 9 July 1785
From: Randolph, Edmund
To: Washington, George



Dear sir
Richmond July 9. 1785.

With this you will receive a copy of the proclamation, authenticated by the register’s seal. I was indeed hopeful to add the testimonials of the state: but the lieutenant governor, not being in town nor expected until the departure of the post, I thought it adviseable rather to send the inclosed, than delay you. I believe

that this will answer your purpose; but for fear of cavil, I will forward by the next post an act of the Lt Govr, declaring Mr Harvie to be register, & that his official proceedings are intitled to full faith and credit. I am Dear sir with the sincerest regard yr affte friend & serv.

Edm: Randolph

